Walton, J.
In a real action tried upon the plea of nul disseisin, a warranty deed to the plaintiff, or a warranty deed to one from whom the plaintiff has a quitclaim deed, is sufficient prima facie evidence of ownership, and will authorize a verdict for the plaintiff, unless the defendant proves a better title. Blethen v. Dwinel, 31 Maine, 133. The law is otherwise where all the deeds under which the plaintiff claims are mere releases or quitclaims. Tibbetts v. Estes, 52 Maine, 566.
In this case the plaintiff introduced in evidence a warranty deed of the demanded premises to George S. Hay, and a deed, with limited covenants of warranty, from George S. Hay to himself; and also a plan of the premises; and then rested his case. Thereupon a nonsuit was moved for by the defendant, which was ordered by the presiding judge. We think the nonsuit was erroneously ordered. The only point in relation to which there could be any doubt was whether the plaintiff should not have introduced some evidence to show that the land sued for was the same land mentioned in the deeds. But where, as in this case, the description of the land in the plaintiff’s writ is substantially the same as the descriptions in the deeds, we think no other or further evidence of identity is necessary to make out a prima facie case.

Exceptions sustained.

Appleton, O. J., Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.